Exhibit 10.2

 

AMENDMENT NO. 3 & AGREEMENT

 

This AMENDMENT NO. 3 & AGREEMENT (the “Amendment”) dated as of May 8, 2012 (the
“Effective Date”) is among Bonanza Creek Energy, Inc., a Delaware corporation
(“Borrower”), the Guarantors (as defined in the Credit Agreement referred to
below), the Lenders (as defined below), and KeyBank National Association, as
Administrative Agent and as Issuing Lender (as such terms are defined below).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Credit Agreement dated as of March 29, 2011 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
lenders party thereto from time to time (the “Lenders”), and KeyBank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).  Each
capitalized term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

 

B.                                    The Lenders wish to, subject to the terms
and conditions of this Amendment, amend the Credit Agreement as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Amendment, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Amendment shall refer to this
Amendment as a whole and not to any particular provision of this Amendment.  The
term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Amendment as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Amendment and shall not be used in the interpretation of any provision of this
Amendment.

 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                 The preamble to the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

This Credit Agreement dated as of March 29, 2011 is among Bonanza Creek
Energy, Inc., a Delaware corporation (the “Borrower”), the Lenders (as

 

--------------------------------------------------------------------------------


 

defined below), KeyBank National Association, as Administrative Agent and
Issuing Lender (each term as defined below) for such Lenders, Wells Fargo Bank,
National Association and BMO Harris Financing, Inc., as co-syndication agents
(the “Co-Syndication Agents”), and Compass Bank and Société Générale, as
co-documentation agent (the “Co-Documentation Agents”).

 

(b)                                 Section 1.01 of the Credit Agreement is
hereby amended by deleting the following defined terms: “Book Runner”,
“Documentation Agent”, “Syndication Agent”, and “Sole Lead Arranger”.

 

(c)                                  Section 1.01 of the Credit Agreement is
hereby amended by adding the following new defined terms:

 

“Book Runner” means KeyBank National Association in its capacity as book runner.

 

“Co-Documentation Agent” is defined in the preamble.

 

“Co-Syndication Agent” is defined in the preamble.

 

“Sole Lead Arranger” means KeyBank National Association in its capacity as sole
lead arranger.

 

(d)                                 Section 5.06(d) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(d)                                 Production Reports.  As soon as available
and in any event within 60 days after the end of each calendar quarter,
commencing with the calendar quarter ended March 31, 2012, a report certified by
a Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent prepared by the Borrower covering each
of the Oil and Gas Properties of the Borrower and its Subsidiaries and detailing
on a monthly basis (i) the production, revenue, and price information and
associated operating expenses for each such month during such quarter, (ii) any
changes to any producing reservoir, production equipment, or producing well
during each such month during such quarter, which changes could cause a Material
Adverse Change, (iii) any sales of the Borrower’s or any Subsidiaries’ Oil and
Gas Properties during such quarter, and (iv) the forecasted production of crude
oil, natural gas, and natural gas liquids, calculated separately, for the 60
months following the end of such calendar quarter;

 

(e)                                  Section 6.14 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

2

--------------------------------------------------------------------------------


 

Section 6.14                            Limitation on Speculative Hedging.  The
Borrower shall not, nor shall the Borrower permit any of its Subsidiaries to,
(a) purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Hedge Contract for speculative purposes, or
(b) be party to or otherwise enter into any Hydrocarbon Hedge
Agreement, Interest Hedge Agreement or any other Hedge Contract which (i) is
entered into for reasons other than as a part of its normal business operations
as a risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) when aggregated with other
Hedge Contracts of the Borrower and each Subsidiary then in effect, covers
notional volumes in excess of the Applicable Hedge Percentage (as defined below)
of the lesser of, for each month occurring during the tenor of the Hedge
Contract, (1) the Current Production and (2) the Forecasted Production,
(iii) covers fluctuations in interest rates for notional principal amounts in
excess of 75% of the Debt for borrowed money of the Borrower and its
Subsidiaries, (iv) is 5 years or longer in duration, (v) requires the Borrower
or any Subsidiary to put up money, assets, or other security (other than letters
of credit or guaranties permitted by Section 6.02 and liens on cash and
securities to the extent permitted under Section 6.01(m)) against the event of
its nonperformance prior to actual default by the Borrower or such Subsidiary in
performing its obligations thereunder, or (vi) is with a counterparty or has a
guarantor of the obligation of the counterparty who (unless such counterparty is
a Lender or one of its Affiliates) at the time the contract is made does not
have long-term obligations rated BBB- or Baa3 or better, respectively, by either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc., or is an
investment grade-rated industry participant (or such counterparty’s obligations
are guaranteed by such a Person).  As used in this Section 6.14, “Current
Production” means, for any month, the actual amount of production of crude oil,
natural gas or natural gas liquids, calculated separately, for the month
immediately prior to the month in which the applicable Hedge Contract is entered
into.  As used in this Section 6.14, “Forecasted Production” means, for any
month,  the forecasted production of crude oil, natural gas or natural gas
liquids, calculated separately, anticipated to be produced during such month as
set forth in the most recently delivered report pursuant to
Section 5.06(d)(iv) of the Credit Agreement.  “Applicable Hedge Percentage”
means, with respect to any Hedge Contract, the applicable percentage set forth
below for the particular types of Hydrocarbons described below, which percentage
is a function of the number of months that have elapsed since the date such
Hedge Contract was entered into:

 

3

--------------------------------------------------------------------------------


 

 

 

Percentage Limitation

 

Months Elapsed
(relative to Hedge
Contract effective
date)

 

Crude Oil

 

Natural Gas

 

Natural Gas Liquids

 

Months 1-12

 

100

%

100

%

100

%

Months 13-36

 

75

%

75

%

75

%

Months 37-60

 

50

%

50

%

50

%

 

Notwithstanding the foregoing, (A) put option contracts that are not related to
corresponding calls, collars, swaps or basis swaps shall not be included in
calculating such percentage thresholds and (B) with regard to a “costless
collar” that involves the purchase of a put and the sale of a call for the same
volumes, dates and commodities, only the volumes associated with the call will
be included in calculating such percentage thresholds.

 

(f)                                   Section 9.08 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

Section 9.08                            Additional Agents.  None of the Sole
Lead Arranger, the Book Runner, the Co-Documentation Agents or the
Co-Syndication Agents shall have any duties, obligations or liabilities in their
respective capacities as arranger, book runner, documentation agent or
syndication agent.  Without limiting the foregoing, none of the Sole Lead
Arranger, the Book Runner, the Co-Syndication Agents or the Co-Documentation
Agents shall have or be deemed to have any fiduciary relationship with any
Lender, any Issuing Lender or the Administrative Agent.  Each Lender
acknowledges that it has not relied, and will not rely, on the Sole Lead
Arranger, the Book Runner, the Co-Syndication Agents or the Co-Documentation
Agents in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

(g)                                  Schedule II to the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule II attached hereto.

 

Section 4.                                          Redetermination of Borrowing
Base.  Subject to the terms of this Amendment, the Lenders and the Borrower
hereby agree that as of the Effective Date, the Borrowing Base shall be
$245,000,000.00, and the amount of such Borrowing Base shall remain in effect
until the Borrowing Base is redetermined pursuant to Section 2.02 of the Credit
Agreement.

 

Section 5.                                          Representations and
Warranties.  The Borrower and each Guarantor represents and warrants that:
(a) the representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of

 

4

--------------------------------------------------------------------------------


 

such earlier date; (b) no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Amendment are within the corporate
power and authority of such Person and have been duly authorized by appropriate
corporate action and proceedings; (d) this Amendment constitutes the legal,
valid, and binding obligation of such Person enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; (f) the
Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents; and (g) as to each Guarantor,
it has no defenses to the enforcement of its Guaranty.

 

Section 6.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of:

 

(i)                                     this Amendment duly and validly executed
and delivered by duly authorized officers of the Borrower, the Guarantors, the
Issuing Lender and the Lenders;

 

(ii)                                  a Note payable to the order of each Lender
in the amount of its Commitment duly and validly executed and delivered by duly
authorized officers of the Borrower;

 

(iii)                               reaffirmations of the Mortgages in a form
satisfactory to the Administrative Agent duly and validly executed and delivered
by duly authorized officers of the applicable Obligor and the Administrative
Agent;

 

(iv)                              copies, certified as of the date of this
Amendment by a Responsible Officer or the secretary or an assistant secretary of
the Borrower of (A) the resolutions of the board of directors or managers (or
other applicable governing body) of the Borrower approving the Loan Documents to
which it is a party, (b) the articles or certificate (as applicable) of
incorporation (or organization) and bylaws, limited liability company agreement,
operating agreement, limited partnership agreement or other governing documents
of the Borrower, and (c) all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment, the Credit Agreement, the Security Instruments, and the other Loan
Documents to which the Borrower is a party; and

 

(v)                                 copies, certified as of the date of this
Amendment by a Responsible Officer or the secretary or an assistant secretary of
each Guarantor of (a) the resolutions of the board of directors or managers (or
other applicable governing body) of such Guarantor approving the Loan Documents
to which it is a party, (b) the articles or certificate (as applicable) of
incorporation (or organization) and bylaws, limited liability company agreement,
operating agreement, limited partnership agreement or other governing documents
of such Guarantor, and (c) all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the

 

5

--------------------------------------------------------------------------------


 

Guaranty, the Security Instruments, and the other Loan Documents to which such
Guarantor is a party.

 

(b)                                 No Default shall have occurred and be
continuing as of the Effective Date.

 

(c)                                  The representations and warranties in this
Amendment shall be true and correct in all material respects.

 

(d)                                 The Borrower shall have paid (i) all costs
and expenses which have been invoiced and are payable pursuant to Section 10.04
of the Credit Agreement, (ii) to the Administrative Agent, all costs and fee
payable pursuant to that certain fee letter between the Borrower and the
Administrative Agent dated as of April 6, 2012, and (iii) to the Administrative
Agent for the account of certain Lenders, an upfront fee in the amount of
$345,000.

 

Section 7.                                          Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all Obligations are payable without defense, offset, counterclaim or
recoupment.

 

(b)                                 The Administrative Agent, the Issuing Lender
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents.  Nothing in this Amendment shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
the Issuing Lender or any Lender with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, the Issuing Lender or any Lender to collect
the full amounts owing to them under the Loan Documents.

 

(c)                                  Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders does hereby adopt, ratify, and confirm
the Credit Agreement, as amended hereby, and acknowledges and agrees that the
Credit Agreement, as amended hereby, is and remains in full force and effect,
and the Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, are not impaired in any respect
by this Amendment.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended by this Amendment.

 

(e)                                  This Amendment is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Amendment shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

Section 8.                                          Reaffirmation of Guaranty. 
Each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under its Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the

 

6

--------------------------------------------------------------------------------


 

Obligations, as such Obligations may have been amended by this Amendment, and
its execution and delivery of this Amendment does not indicate or establish an
approval or consent requirement by the Guarantor in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.

 

Section 9.                                          Counterparts.  This
Amendment may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Amendment may be executed by facsimile signature or signature delivered by other
electronic means and all such signatures shall be effective as originals.

 

Section 10.                                   Successors and Assigns.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 11.                                   Invalidity.  In the event that any
one or more of the provisions contained in this Amendment shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Amendment.

 

Section 12.                                   Governing Law.  This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 13.                                   RELEASE.  THE BORROWER
ACKNOWLEDGES THAT ON THE DATE HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT
DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER,
THE GUARANTORS AND EACH OF THEIR RESPECTIVE SUBSIDIARIES (FOR THEMSELVES AND
THEIR RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL
CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY OF THE LENDERS, LEGAL COUNSEL TO
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY OF THE LENDERS, CONSULTANTS
HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 13, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS OF THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE
UNENFORCEABLE.

 

Section 14.                                   Entire Agreement.  THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN

 

7

--------------------------------------------------------------------------------


 

DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

BORROWER:

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

GUARANTORS:

 

 

 

BONANZA CREEK ENERGY OPERATING COMPANY, LLC

 

By: Bonanza Creek Energy, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

BONANZA CREEK ENERGY RESOURCES,

 

LLC

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President, Chief Executive Officer and Secretary

 

 

 

LIBERTY ENERGY COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

 

BONANZA CREEK ENERGY MIDSTREAM,

 

LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President, Chief Executive Officer and Secretary

 

 

 

 

 

 

 

BONANZA CREEK ENERGY UPSTREAM

 

LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President, Chief Executive Officer and Secretary

 

 

 

 

 

 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President and Secretary

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, and a Lender

 

 

 

 

 

By:

/s/ Craig A. Hanselman

 

Name:

Craig A. Hanselman

 

Title:

Vice President

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Dorothy Marchand

 

Name:

Dorothy Marchand

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ David M. Bornstein

 

Name:

David M. Bornstein

 

Title:

Director

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK. N.A., as a Lender

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Vice President

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael A. Kamauf

 

Name:

Michael A. Kamauf

 

Title:

Vice President

 

Signature Page to Amendment No. 3 & Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BORROWER, ADMINISTRATIVE AGENT, AND LENDER INFORMATION

 

Borrower:

 

 

Bonanza Creek Energy, Inc.

 

410 17th Street, Suite 1400

 

Denver, Colorado 80202

 

Facsimile: (720) 279-2331

 

Attention: Chief Executive Officer

 

Administrative Agent/Issuing Lender:

 

 

KeyBank National Association

 

Attention: Energy Group

 

8115 Preston Rd.

 

Dallas, Texas 75225

 

Trajan@keybanccm.com

 

Commitments

 

Lenders:

 

Commitments:

 

KeyBank National Association

 

$

97,959,183.70

 

BMO Harris Financing, Inc.

 

$

91,836,734.69

 

Wells Fargo Bank, N.A.

 

$

91,836,734.69

 

Compass Bank

 

$

79,591,836.73

 

Société Générale

 

$

79,591,836.73

 

JPMorgan Chase Bank, N.A.

 

$

79,591,836.73

 

Royal Bank of Canada

 

$

79,591,836.73

 

Total:

 

$

600,000,000.00

 

 

Schedule II

Borrower, Administrative Agent, and Lender Information

 

--------------------------------------------------------------------------------

 